Opinion filed January 10, 2019




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00312-CV
                                     __________

                   JOY MARAIO-WILHOIT, Appellant
                                         V.
                  RONALD EDWIN WILHOIT, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM 61934


                     MEMORANDUM OPINION
      Joy Maraio-Wilhoit timely filed a pro se notice of appeal on November 8,
2018, from an agreed final decree of divorce. When the appeal was filed, the clerk
of this court requested that Appellant forward the $205 filing fee and a docketing
statement to this court on or before November 26, 2018. We notified Appellant by
letter dated December 10, 2018, that the filing fee and docketing statement were past
due. In that letter, we directed Appellant to pay the $205 filing fee and file the
docketing statement on or before December 17, 2018, and we informed Appellant
that failure to do so “may result in dismissal of the case.” As of this date, Appellant
has not remitted the filing fee or the docketing statement.
        Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                                   PER CURIAM


January 10, 2019
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2